Citation Nr: 0111045	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  01-03 035	)	DATE
	)
	)

THE ISSUE

Whether the attorney fees stipulated in an undated attorney 
fee agreement are reasonable.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran retired from active duty in November 1987 with 
over 20 years of active military service.  Recent 
communications from the veteran suggest that he has returned 
to active duty.  

The issue of the reasonableness of attorney fees charged by 
the claimant's attorney for his services rendered to the 
veteran was raised sua sponte by the Board of Veterans' 
Appeals (Board or BVA) on its own motion.  See 38 U.S.C.A. § 
5904(c)(2) (West 1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) 
(2000).  The veteran and the attorney representing the 
veteran were notified of this action by a letter dated 
January 8, 2001, and were advised therein that they were to 
submit any evidence or argument concerning this matter 
directly to the Board within 30 days.  No response was 
received. 


FINDINGS OF FACT

1.  The Board entered a final decision on the underlying 
issue of service connection for a heart disorder in May 2000; 
a notice of disagreement was received by the Department of 
Veterans Affairs (VA) after November 18, 1988; and the 
attorney in this case was retained not later than one year 
following the date of the May 2000 Board decision.

2.  Following a May 2000 Board decision, the RO effectuated 
the grant of service connection for arteriosclerotic heart 
disease, status post coronary artery bypass in a June 2000 
rating decision; this resulted in an award of past-due 
benefits payable to the veteran.

3.  There is no documentation of record that the attorney 
performed any work following the Board's May 2000 decision in 
connection with the claim that resulted in the award of past-
due benefits. 


CONCLUSION OF LAW

The total attorney fees payable under the undated attorney-
fee agreement are excessive and unreasonable, and are reduced 
to zero (0).  38 U.S.C.A. § 5904 (West 1991 & Supp. 2000); 38 
C.F.R. § 20.609 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 
2000), the Board has jurisdiction to review for 
reasonableness the fee agreement of a person acting as an 
agent or attorney in connection with a proceeding before the 
Department of Veterans Affairs under laws administered by the 
Secretary of Veterans Affairs.  Based on such review, the 
Board may order a reduction in the fee called for in the 
agreement, if the Board finds the fee excessive or 
unreasonable. 38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000); 
38 C.F.R. § 20.609(i) (2000).  In determining the 
reasonableness of attorney fees, there are two questions 
before the Board.  The first is the attorney's ability to 
charge a fee, that is, whether he has met the requirements of 
38 U.S.C.A. § 5904(c) (West 1991 & Supp. 2000) and 38 C.F.R. 
§ 20.609(c) (2000).  The second is whether the fee is, in 
fact, reasonable.  See 38 C.F.R. § 20.609(e) (2000).

The applicable statutory and regulatory provisions stipulate 
three criteria must be met before an attorney or agent may 
charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.609(c) (2000).  These criteria are: 1) promulgation by the 
Board of a final decision with respect to the issue or issues 
involved; 2) the notice of disagreement (NOD) which preceded 
the Board decision with respect to the issue or issues 
involved was received by the RO on or after November 18, 
1988; and 3) the attorney or agent must have been retained 
not later than one year following the date that the Board 
decision with respect to the issue or issues involved was 
promulgated.

Factors to be considered in evaluating the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following: (1) The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

The Board notes further, that it has been the policy of the 
VA that the Board has original jurisdiction over all cases 
involving determination of basic eligibility for attorney 
fees paid by the VA from past-due benefits.  See 38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 2000); 38 C.F.R. § 20.609(c) 
(2000).  However, in a recent decision, the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board does not have original jurisdiction to consider under 
section 5904(c)(2) any issues regarding entitlement to 
attorney fees in direct-payment cases.  The Court held that 
all issues involving entitlement or eligibility for attorney 
fees under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO in 
accordance with the normal adjudication procedures and cannot 
be the subject of sua sponte or other original (on motion) 
BVA review.  See Scates v. Gober, No. 97-875 (U.S. Vet. App. 
Aug. 14, 2000).  However, the instant fee agreement does not 
involve direct payment of a contingency fee, and as such the 
Board may issue a decision in the first instance.

As noted in the Introduction, the issue of the reasonableness 
of the attorney's fees provided for in the agreement between 
the veteran and the attorney was raised sua sponte by the 
Board on its own motion.  See 38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2000) and 38 C.F.R. § 20.609(i) (2000).  By a 
January 8, 2001, letter, the Board notified the veteran and 
the veteran's attorney that it was reviewing the issue of 
reasonableness of the attorney's fees on its own motion 
pursuant to 38 U.S.C.A. § 5904(c)(2).  Both the veteran and 
the attorney were afforded a period of 30 days to file a 
response to the letter.  There was no response.

The Board notes that the claim which resulted in the award of 
past-due benefits at issue in this case was the subject of 
two prior Board remands, in January 1996 and in September 
1998.  In a May 2000 decision, the Board granted the claim 
for entitlement to service connection for a heart disorder.  
Subsequent to the Board decision, the RO effectuated the 
decision, assigning a 100 percent disability evaluation 
effective from August 1995, and a 50 percent rating effective 
from December 1996.  This resulted in past-due benefits being 
payable to the veteran, as reflected in a letter sent to the 
veteran and his attorney in September 2000.

As noted above, pursuant to 38 C.F.R. § 20.609(c), attorneys 
may charge appellants for their services if certain 
conditions, set forth above are met.  It is uncontroverted 
that, in this case, all three conditions have been satisfied 
following the May 2000 final Board decision, but not earlier 
than that date.  The notice of disagreement was filed after 
November 18, 1988, and the attorney continued to be retained 
during the year following the May 2000 final Board decision.  
The attorney may not charge a fee for services rendered with 
respect to the veteran's VA claim prior to the first final 
Board decision.  The Board notes that although there were two 
earlier Board remands, in 1996 and 1998, for development, the 
May 2000 decision was the first final decision.  See 
38 C.F.R. § 20.1100(b) (2000).  Thus, the Board observes that 
the attorney may only charge a fee for what, if any, work he 
performed following the May 2000 final Board decision and any 
fees charged prior to that date would be per se 
"unreasonable."  

Although the attorney in this case may charge the appellant 
for his legal services related to the veteran's VA claim 
dating after the May 2000 Board decision, the fees permitted 
for services of an attorney must be "reasonable."  38 C.F.R. 
§ 20.609(e) (2000).  As noted above, under guidelines set 
forth by the VA, the Board may examine a variety of factors 
when determining the reasonableness of a fee.  

The fee agreement at issue is an undated "Agreement of 
Retainer" signed by the veteran and attorney that indicates 
that the veteran retained the attorney "to settle or 
prosecute the claim's claims: Civil suit against DEPARTMENT 
OF VETERANS' AFFAIRS and/or the United States of America" 
and it was agreed that the attorney fee would be billed on an 
hourly basis of $185 per hour.  Following the May 2000 Board 
decision, the RO, in June 2000, merely effectuated that 
decision resulting in past-due benefits.  There is no 
indication that any work on the veteran's VA claim for 
service connection for a heart disorder was accomplished by 
the attorney following the Board's May 2000 decision.  
Although a bill from the attorney to the veteran reflects 
that the veteran had a current balance of $11,715.00, a 
statement from the attorney, dated in August 2000, reflects 
that the bill was related to a domestic matter.  In response 
to a request for information regarding his fee, the attorney 
submitted to the Board a copy of a court order for a lien in 
the amount of $8,546.74, in favor of the attorney, from the 
proceeds of any settlement or award made from the VA to the 
veteran, dated in August 1997.  An affidavit supporting the 
lien shows that the veteran owed the attorney all but 
$3,000.00 of that amount as past payments for representation 
in his divorce suit, and the rest as a trial retainer.  By 
way of a letter from the Board's Chief Counsel for Legal 
Affairs dated in September 2000, the veteran's attorney was 
informed that 38 U.S.C.A. § 5301 (West 1991 & Supp 2000) 
prohibits such action.  See also Farmer v. West, 13 Vet. App. 
524 (2000).

In September 2000, the attorney responded that he had never 
intended to receive fees directly from VA but had only 
submitted his request for direct payment in response to the 
Chief Counsel's letters.  The attorney stated that, although 
he was not familiar with VA matters, he had handled the 
matter at the veteran's request as he was representing the 
veteran in domestic matters.  He also reported that most of 
the fees related to divorce and custody matters.  Finally, he 
stated that he was no longer making any claim for the payment 
of fees from the VA.  The attorney indicated that he 
forwarded the correspondence to the veteran and that he 
trusted the veteran would pay the attorney directly, now that 
he knows that the fees cannot be paid from his VA benefits 
award. 

The attorney has not responded to the Board's statement 
regarding his ability to charge a fee only for work done 
following the first final decision of the Board in May 2000 
on the issue of service connection for a heart disorder.  The 
record does not show any work done by the attorney during 
that time period.  The regional office (RO) issued the rating 
decision in June 2000 based on records already associated 
with the claims file, and there is no record of action by the 
attorney thereafter.  The attorney has not provided an 
itemized breakdown of his bill nor has he indicated how long 
he spent on the case.  Although the veteran and his attorney 
were provided with notice and opportunity to comment on the 
reasonableness of the fee, no argument has been received.  

Since the attorney has not, among other things, submitted any 
documentation regarding the extent and type of work performed 
by him, the level of skill and competence required, and the 
amount of time he spent on the case after May 2000 in 
connection with the claim that resulted in the payment of 
benefits to the veteran, the Board must conclude that the fee 
charged in the undated retainer/fee agreement at issue is 
unreasonable and excessive.  Thus, the attorney is not 
entitled to the fee of  $11,715.00 as a payment for services 
following the May 2000 Board decision as there has been no 
justification for such a fee.  The record does not reflect 
that the attorney performed any work following the Board 
decision sufficient to justify such a fee, even considering 
his billable rate of $185.00 per hour.  As the attorney has 
not responded to the request contained in the motion to 
support his fee, the Board concludes that the fee is 
excessive and unreasonable in its entirety.  Any fee 
collected as payment for representation before VA in this 
matter should be returned to the veteran.  As the evidence 
available clearly demonstrates the intent of the attorney to 
collect a fee from past-due benefits for the work unrelated 
to the veteran's claim, as well as for a claim for which he 
performed no documented work following a final decision by 
the Board, the Board finds that the attorney fees at issue 
are excessive and unreasonable, and should be reduced to zero 
(0).  


ORDER

No fee may be charged pursuant to the undated fee agreement 
for services rendered on the veteran's behalf prior to May 
17, 2000, related to the claim of entitlement to service 
connection for a heart disorder.  As to services rendered 
after May 17, 2000, related to the claim of entitlement to 
service connection for a heart disorder, any fee in excess of 
$0.00 is unreasonable.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

